Case 2:18-mc-00174 Document 1 Filed 10/23/18 Page 1 of 2 Page|D #: 1

 

§

IN THE UNITED STATES DISTRICT COURT §§ § l
FOR THE SOUTHERN DISTRICT OF WEST VIRGI A §
§ § GCT 2 3 2018 §
§
§
§

 

IN RE

oFFIcE or DIscIPLINARY coUNsEL, " ':` ' *` ~
Petitioner,

v. Misc. No.: 2:/5 ”MC ' / 7¢

MENIS E. KETCHUM, II, a member of
The West Virginia State Bar,

Respondent.

ATTORNEY REMOVAL ORDER

This Court has been notified by the Supreme Court of Appeals of West Virginia that the
license to practice law in the State of West Virginia of Menis E. Ketchum, II has been annulled
by Order entered on October 4, 2018, a copy of Which is attached hereto and made a part hereof.

IT IS ORDERED that the District Court records be amended to reflect the disciplinary
action and that Menis E. Ketchum, II is barred from appearances in this Court.

The Clerk is further ORDERED to remove Menis E. Ketchum, II from the list of attorneys
admitted to practice in the District Court.

The Clerl< is directed to send a certified copy of this order to Menis E. Ketchum, II at his
last known address of 261 High Drive, Huntington, West Virginia 25705, to each divisional Clerk’s

Office in this District, and the Attorney Admission Coordinator.

  

 

THO ASE ]§HNSTON, CHIEF ]UDGE

 

Case 2:18-mc-00174 Document 1 Filed 10/23/18 Page 2 of 2 Page|D #: 2

STATE OF WEST VIRGINIA

At a Regular Terrn of the Supreme Court of Appeals, continued and held at Charleston,
Kanawha County, on October 4, 2018, the following order Was made and entered:

foice of Disciplinary Counsel,
Petitioner

vs.) No. 18-0794
Menis E. Ketchum, Il, an inactive member of

The West Virginia State Bar,
Respondent

 

ORDER

On September 13, 2018, the petitioner, Office of Disciplinary Counsel, by Rachael L.
Fletcher Cipoletti, Chief Lawyer Disciplinary Counsel, filed a petition seeking annulment of the
law license in the State of West Virginia of the respondent, Menis E. Ketchum, II, pursuant to Rule
3.25, Rules of LaWyer Disciplinary Procedure and the formal affidavit, under seal, of the
respondent consenting to voluntary disbarment.

Upon consideration and review of the petition seeking annulment, the Court is of the
opinion to and does hereby grant the petition. lt is therefore ordered that the license to practice
law in the State of West Virginia of the respondent, Menis E. Ketchum, II, shall be, and it hereby
is, annulled.

justice Allen H. Loughry ll suspended and therefore not participating Justice Paul T.

Farrell sitting by temporary assignment

A True Copy

Attest: /S/ Edythe Nash Gaiser
Clerk of Court

 

 

 

